AHRENS, Judge,
concurring.
I concur in the result reached by the majority. I would affirm the findings and judgment of the trial court that all references to “amphetamine-like” in 4 CSR 150-5.010 are vague, indefinite, and void, for the reason that it violates the due process clauses of Article I, Section 10, Constitution of Missouri 1945, and the Fourteenth Amendment to the United States Constitution.
I respectfully disagree with the majority opinion that the State Board of Healing Arts (“Board”) does not have authority to regulate physicians with regard to dispensing controlled substances. This case involves a disciplinary proceeding brought by the Board against a physician pursuant to § 334.100.2(5), (6), and (13) RSMo 1986. It is my opinion that the grant of statutory authority to the Board in § 334.125 RSMo 1986, to “formulate rules and regulations to govern its actions” is sufficient to vest authority in the Board to promulgate rules regulating physicians’ conduct in prescribing and dispensing drugs. 4 CSR 150-5.010 purports to regulate only physicians’ conduct. Chapter 195 grants authority to the Division of Health to regulate controlled substances. I see no conflict between the Board’s rule and Chapter 195. Nor am I able to determine any legislative intent that the Division of Health’s regulation of controlled substances preempts or excludes the State Board of Healing Arts’ regulation of physicians’ conduct in prescribing and dispensing drugs.
Concur in result.